Citation Nr: 1104308	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUES
 
1.  Entitlement to an initial compensable evaluation for 
urticaria with neurodermatitis and eczema, prior to June 3, 
2010.  
 
2.  Entitlement to an evaluation in excess of 10 percent for 
urticaria with neurodermatitis and eczema, since June 3, 2010.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 


ATTORNEY FOR THE BOARD
 
E.M. Evans
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1992 to December 
1995 and from September 2005 to May 2009. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The case was remanded by the Board in April 2010.  All necessary 
development has been accomplished and the case has now returned 
to the Board for further appellate consideration.
 
The Veteran testified at a Travel Board hearing in June 2007 
before the undersigned.  A transcript of the hearing testimony is 
associated with the claims file.
 
 
FINDINGS OF FACT
 
1.  Prior to June 3, 2010, the Veteran's urticaria with 
neurodermatitis and eczema did not cover at least 5 percent of 
the entire body; or at least 5 percent of exposed areas; nor did 
it require intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of less 
than six weeks during any 12-month term during the appellate 
period; nor was it manifested by recurrent episodes of urticaria 
occurring at least four times during any 12-month period.

2.  Since June 3, 2010, the Veteran's urticaria with 
neurodermatitis and eczema has not covered at least 20 percent of 
the entire body; or at least 20 percent of exposed areas; nor has 
it required intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs for at least six weeks during 
any 12-month term during the appellate period; nor has it been 
manifested by recurrent debilitating episodes occurring at least 
four times during the past 12-month period, requiring 
intermittent systemic immunosuppressive therapy for control.  
 

CONCLUSIONS OF LAW
 
1.  Prior to June 3, 1010, the criteria for a compensable 
evaluation for urticaria with neurodermatitis and eczema were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic 
Codes 7806, 7825 (2010).
 
2.  As of June 3, 2010, the criteria for an evaluation in excess 
of 10 percent for urticaria with neurodermatitis and eczema are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7806, 7825.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate.  See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.
 


Governing Law and Regulations
 
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, such as the 
situation in this case, multiple (staged) ratings may be assigned 
for different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
 
Historically, a February 2005 rating decision granted service 
connection for urticaria with neurodermatitis and eczema and 
assigned an initial noncompensable evaluation, effective April 
12, 2004.  An August 2010 decision review officer rating decision 
increased the evaluation to 10 percent.  
 
During the appeal the RO has evaluated the urticaria with 
neurodermatitis and eczema under Diagnostic Codes 7806 and 7825.  
 
Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable 
rating is warranted when less than 5 percent of the entire body 
or less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month period.  A 
10 percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted when 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  
 
Under Diagnostic Code 7825, a 10 percent rating is warranted 
where there are recurrent episodes of urticaria occurring at 
least four times during the past 12-month period, and; responding 
to treatment with antihistamines or sympathomimetics.  A 30 
percent rating is warranted where there are recurrent 
debilitating episodes occurring at least four times during the 
past 12-month period, requiring intermittent systemic 
immunosuppressive therapy for control.  38 C.F.R. § 4.118.
 
Analysis
 
For the period prior to June 3, 2010, the evidence includes an 
October 2004 VA examination.  At that examination, the Veteran 
reported breaking out in hives during the summer months, which 
required treatment with Benadryl, cortisone cream, and 
antihistamine creams, which he must use for three months before 
his symptoms subside.  He reported occasional breakouts in the 
winter season.  Additionally, he reported a persistent itchy rash 
in the inguinal region.  Upon examination, the skin did not 
reveal any abnormalities on the face, neck, abdomen or upper 
extremities.  There was pruritic, hyperpigmented lichenification 
bilaterally in the inguinal regions.  The impression was chronic 
urticaria, occurring mainly in the summer months, and 
neurodermatitis in the inguinal region affecting less than five 
percent of skin surface.  It was opined that zero percent of 
exposed body surface was affected.  
 
The Veteran submitted service treatment records from January 2007 
through June 2008 which revealed use of a low potency 
corticosteroid for treatment of his skin disorders.  However, 
this was during a period of active service, and symptoms while on 
active duty do not affect the determination of the Veteran's post 
service disability evaluation, or the current severity of his 
service-connected skin disorders.
 
A July 2009 VA examination noted that urticaria was no longer an 
active problem, and it had resolved with treatment.  
 
The Veteran was afforded a VA examination in December 2009.  He 
reported intermittent symptoms, including lesions on his face and 
bilateral upper extremities.  He additionally reported 
sensitivity to certain soaps, oils, and detergents.  He stated 
that his lesions flare-up with anxiety attacks.  Upon 
examination, there was mild xerosis with some inflammatory 
changes and hyperpigmentation seen at the nape of the neck.  
There were no urticaria lesions seen and no dermatographism.  A 
diagnosis of ongoing chronic urticaria was given.  It was opined 
that zero percent of the total body and zero percent of exposed 
body surfaces were involved that day.  
 
On review, a compensable evaluation is not warranted for the time 
period prior to June 2, 3010.  While there is evidence of the 
Veteran using a low potency corticosteroid while on active duty, 
VA is precluded for compensating a Veteran for a disorder while 
on active duty.  Therefore there is no evidence in the applicable 
period showing that the Veteran met the criteria for a 
compensable evaluation for his urticaria with neurodermatitis and 
eczema.  The Veteran's examinations and record of treatment show 
less than five percent of unexposed skin surface affected by the 
skin disorders and no exposed surface affected.  Systemic therapy 
was never required.  Furthermore, there is no evidence of 
recurrent episodes of uticaria at least four times in any 12 
month term which responded to treatment with antihistamines or 
sympathomimetics.
 
In sum, the claim of entitlement to an initial compensable 
evaluation prior to June 3, 2010, is denied.  
 
On June 3, 2010, the Veteran was afforded a VA examination of his 
skin.  The Veteran reported attacks characterized by redness and 
hives mostly on the upper body, but sometimes appearing more 
generally.  The attacks are precipitated by heat.  The Veteran 
also described itchy hands, with a weeping pruritic rash after 
exposure to solvents.  During episodes of hives, the Veteran 
stated that he becomes short of breath and uses an inhaler.  His 
attacks reportedly occurred several times per week during the 
summer months but were less frequent during the rest of the 
year.  He stated that his skin constantly felt irritable and 
itchy during the summer.  The itching symptoms reportedly were 
severe and interfered with his sleep.  Daily activities were 
reportedly limited because heat or exertion reportedly 
precipitated attacks.  Antihistamines were reported to be 
partially helpful during the summer.  Upon examination, the upper 
chest and deltoid areas had macular erythema and some linear 
areas of macular erythema, where the skin had been scratched.  
The medial thighs had some post inflammatory hyperpigmentation 
but no active dermatitis.  There were some linear red macules on 
the thighs were the Veteran had scratched his skin.  The skin on 
the posterior lateral neck showed some post-inflammatory 
hyperpigmentation with a nummular pattern, and there was a slight 
lichencification of the scrotum.  Macular erythema was visible on 
10 percent of the body surface but there were no raised wheals.  
The diagnoses were cholinergic urticaria precipitated by heat or 
sweating; chronic urticaria, ongoing but improved with treatment; 
and for atopic dermatitis, nummular type presently inactive.  The 
examiner opined that the Veteran's history of sensitive skin and 
itching plus weeping skin lesions on exposure to solvents would 
be more characteristic of eczema than urticaria.  
 
After review of the record, the Board finds that there is no 
basis for an evaluation in excess of 10 percent for urticaria 
with dermatitis and eczema from June 3, 2010.  The VA examination 
revealed that only 10 percent of the Veteran's body is affected.  
In order to warrant the next higher evaluation, the Veteran's 
urticaria would have to affect at least 20 percent of the entire 
body or exposed areas.  While the Veteran's use of antihistamines 
has been documented there has been no evidence to show the use of 
therapy such as corticosteroids or other immunosuppressive drugs 
at any point in the appeal.
 
In sum, the claim of entitlement to an evaluation in excess of 10 
percent since June 3, 2010, is denied.  
 
The symptoms presented by the Veteran's urticaria with 
neurodermatitis and eczema are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disorder at 
any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone has caused a 
marked interference with employment.  Thus, the Board finds no 
evidence to indicate referral for extraschedular consideration.  
Thun v. Peake, 22 Vet. App. 111 (2008).
 
 
ORDER
 
Prior to June 3, 2010, entitlement to an initial compensable 
evaluation for urticaria with neurodermatitis and eczema is 
denied.
 
As of June 3, 2010, entitlement to an evaluation in excess of 10 
percent for urticaria with neurodermatitis and eczema is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


